Case 8:19-cv-00835-VMC-TGW Document 22 Filed 06/02/20 Page 1 of 3 PageID 4942




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

    MEGHAN MAZZOLA,

         Plaintiff,
    v.                                      Case No. 8:19-cv-835-T-33TGW

    COMMISSIONER,
    SOCIAL SECURITY ADMINISTRATION,

         Defendant.

    _______________________________/

                                    ORDER

         This matter is before the Court on consideration of

    United States Magistrate Judge Thomas G. Wilson’s Report and

    Recommendation    (Doc.     #   21),        filed    on   May    15,     2020,

    recommending that the Commissioner’s decision be reversed,

    and the case be remanded for further consideration.

         As of the date of this Order, no objections have been

    filed and the time for filing objections has lapsed. The Court

    accepts and adopts the Report and Recommendation, reverses

    the Commissioner’s decision, and remands this case.

    Discussion

         After conducting a careful and complete review of the

    findings and recommendations, a district judge may accept,

    reject   or   modify      the   magistrate          judge’s     report    and

    recommendation.     28     U.S.C.       §    636(b)(1);       Williams     v.


                                        1
Case 8:19-cv-00835-VMC-TGW Document 22 Filed 06/02/20 Page 2 of 3 PageID 4943




    Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

    specific objections, there is no requirement that a district

    judge review factual findings de novo, Garvey v. Vaughn, 993

    F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

    reject or modify, in whole or in part, the findings and

    recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

    reviews legal conclusions de novo, even in the absence of an

    objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

    (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

    1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

          After conducting a careful and complete review of the

    findings, conclusions and recommendations, and giving de novo

    review to matters of law, the Court accepts the factual

    findings and legal conclusions of the Magistrate Judge.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   The Report and Recommendation (Doc. # 21) is ACCEPTED

          and ADOPTED.

    (2)   The Commissioner’s decision is REVERSED, and the case is

          REMANDED for further proceedings consistent with the

          Report and Recommendation.

    (3)   After remand, the Clerk is directed to CLOSE this case.




                                     2
Case 8:19-cv-00835-VMC-TGW Document 22 Filed 06/02/20 Page 3 of 3 PageID 4944




         DONE and ORDERED in Chambers in Tampa, Florida, this 2nd

    day of June, 2020.




                                     3
